Case 2:19-cr-00432-JS Document 28 Filed 03/25/20 Page 1 of 2 PagelD #: 203

SERCARZ & RIOPELLE, LLP

810 SEVENTH AVENUE, SUITE 620
NEW YORK, NEW YORK 10019
(212) 586-4900
FACSIMILE (212) 586-1234
www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ’*

“ADMITTED IN NY & NJ

March 23, 2020

BY ECF

 

The Honorable Joanna Seybert

United States District Judge

Alfonse D’Amato Courthouse, Room 1034 C) R DER.
100 Federal Plaza

Central Islip, 11722-4440

Re: United States v. Conde, et al.
19 Cr. 432 (JES)

Dear Judge Seybert:

I represent Benjamin Conde in the above-referenced matter. I write to request that Mr.
Conde’s bail be modified, with the consent of the government. The basis for this application is
as stated below.

At the time of his arrest in September, Mr. Conde was released on a $250,000 Personal
Recognizance Bond signed by his wife and secured by his home in New Jersey. Mr. Conde has
been compliant with all conditions of his bail since that time, and has twice traveled back and
forth to Florida with the Court’s permission and without incident.

Mr. Conde and his wife wish to sell their home in New Jersey, and move into a rental
property in an “adult community” near where they live now. The government, by AUSA Erin
Argo, has agreed to permit Mr. Conde to sell his home, provided that he posts $50,000 of cash
proceeds from that sale with the Clerk of Court for the Eastern District of New York. That term
is agreeable to Mr. Conde.

Therefore, I respectfully request that the Court modify the terms of Mr. Conde’s bail to
permit him and his wife to sell their home, with the condition that they will deposit $50,000 of
the proceeds of such sale into the registry of the court with the Clerk of the Eastern District. As
noted above, the government has no objection to this request.
If the Court is willing to grant this request, it may do so by executing this letter at the “So
Ofderel’2sighamhi0heebéfwDocument 28 Filed 03/25/20 Page 2 of 2 PagelD #: 204

Respectfully submitted,

Roland G. Ziopelle

Roland G. Riopelle

Ce: All Counsel (By ECF)
AUSA Erin Argo (By Email)

The Defendant Benjamin Conde having made an application to modify his bail
restrictions to permit him to sell his home and deposit $50,000 from the sale of said home into
the registry of the Court, and the government having no objection to said transaction, and good
cause appearing to grant the Defendant’s application,

IT IS ORDERED, that the Defendant Benjamin Conde is permitted to sell his home,
provided that he deposits $50,000 from the sale of said home in the registry of the Court, to
secure his future appearances in this matter.

SO ORDERED:

| ch 25, Q0a0 /4] soauna sEyBERT
Dated: Mar HON_JOANNA E. SEYBERT
Cental Ts lie, NY
